Citation Nr: 0923968	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-30 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Whether new and material evidence has been received to reopen 
a claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for constricted visual fields (claimed as vision loss 
due to Lithium overdose), and if so, whether such 
compensation is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to 
July 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that reopened and denied the claim 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
constricted visual fields.  

As a result of a request in his substantive appeal, the 
Veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the RO, but the Veteran contacted the 
RO in March 2009 to cancel his hearing request.  

On September 24, 2008, the Veteran filed a claim for an 
increased rating for his service-connected disabilities and a 
claim for entitlement to service connection for a back 
condition secondary to his service-connected knee 
disabilities.  These matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  An unappealed October 3, 2000, rating decision denied the 
Veteran's claim for entitlement to compensation under 
38 U.S.C.A. § 1151 for visual deficit to include constricted 
visual fields.  

2.  The evidence received since the last, prior, final denial 
on any basis, in October 3, 2000, considered in conjunction 
with the record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim. 

3.  The Veteran's constricted visual fields were not caused 
by Lithium toxicity.  

CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in October 2000, which 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for visual deficit to include constricted visual fields, is 
final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claim for  entitlement to compensation under 38 U.S.C.A. 
§ 1151 for constricted visual fields.  38 U.S.C.A. §§ 1151, 
5108 (West 2002); 38 C.F.R. §§ 3.156 (2008).

3.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for constricted visual fields are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2008)  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's July 2007 and October 2007 letters describing the 
evidence needed to support the Veteran's claim were timely 
mailed before the February 2008  rating decision.  They 
described the evidence necessary to substantiate a claim for 
entitlement to compensation under 38 U.S.C.A. § 1151, 
identified what evidence VA was collecting, requested the 
Veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and addressed what evidence was necessary with respect 
to rating criteria and the effective date of an award.  VA 
met its notice duty with those letters. 

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the Veteran's claim 
to reopen has been granted, however, any errors with respect 
to such notice could not have prejudiced the Veteran.  Thus, 
no discussion of that notice is necessary here.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In October 2007, the Veteran asked that his 
current VA treatment records from the VA Medical Center in 
West Palm Beach, Florida, be obtained.  Those records were 
obtained and associated with the claims folder in 
December 2007.  There are no outstanding requests for 
assistance.  VA thus met its duty to assist the Veteran by 
retrieving the Veteran's claims folder, obtaining his 
relevant VA treatment records, obtaining the records relating 
to his claim at the Social Security Administration, and 
conducting a physical examination.  

II.  New and material evidence

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. 
§ 20.1103.  

In June 2000, the Veteran filed a claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for visual deficit to 
include constricted visual fields.  In October 2000, the RO 
denied that claim because a physician did not conclude that 
the Veteran suffered from any eye condition associated with 
Lithium toxicity.  The first notice of the adverse decision 
was returned to VA as undeliverable.  In October 2000, 
however, the Veteran was notified of the adverse decision at 
his current address.  The Veteran did not file a notice of 
disagreement with respect to that decision.  The decision 
therefore became final.  38 C.F.R. § 20.302(a).  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, however, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

Since the October 2000 rating decision, much evidence has 
been received by the RO.  As relevant here, however, a 
June 2007 medical treatment report by Dr. Kohn was received 
by the RO that included notations that the etiology and 
history included Lithium toxicity and the diagnosis was toxic 
Lithium, tunnel blindness.  Since that existing evidence was 
not previously submitted to the RO, it is "new" evidence 
within the meaning of 38 C.F.R. § 3.156(a).  

That evidence is also material because it relates to an 
unestablished fact necessary to substantiate the claim.  As 
discussed more fully below, a requirement for entitlement to 
compensation under 38 U.S.C.A. § 1151 is that there is an 
additional disability that was actually caused by VA medical 
care or hospital treatment.  38 C.F.R. § 3.361(c)(1).  The 
Veteran claims that he has a constricted visual field 
disability ("VF condition") due to Lithium toxicity that 
resulted from taking Lithium prescribed by VA doctors.  Dr. 
Kohn's June 2007 treatment report provides evidence that his 
Lithium toxicity caused his current VF condition.  So, the 
new document is also material evidence within the meaning of  
38 C.F.R. § 3.156(a).    

Since the claims file at the time of the last, prior, final 
denial of the claim contained no medical opinion that 
connected the Veteran's constricted visual field to his 
incidents of Lithium toxicity, this new and material evidence 
is neither cumulative nor redundant of the evidence of record 
in October 2000 (the time of the last, prior, final denial of 
the claim sought to be reopened).  If credible, the 
information in Dr. Kohn's June 2007 medical treatment report 
would raise a reasonable possibility of substantiating the 
claim.  And for purposes of a claim to reopen a previously-
denied claim, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
As a result, the standard for new and material evidence has 
been met.  The claim is reopened, and to that extent, the 
claim is granted. 

III.  Section 1151 claim 

Prior to 1999, VA physicians prescribed Lithium (as well as 
other medications) for the Veteran, who had been diagnosed 
with bipolar disorder.  Several times between January 1998 
and November 1999, the Veteran was hospitalized due to toxic 
levels of Lithium in his system.  The Veteran claims that he 
has an additional disability-constricted visual fields-as a 
result of toxicity from the VA-prescribed Lithium.  He claims 
that the proximate cause of his additional disability is the 
result of carelessness, negligence, lack of skill, error in 
judgment, or other similar instance of fault on the part of 
VA, and therefore requests compensation under the provisions 
of 38 U.S.C.A. § 1151.  Although section 1151 claims can be 
based on surgical procedures, examinations provided under the 
laws administered by VA, and training or rehabilitation 
processes, since the Veteran's claim does not assert an 
additional disability arising from any of those actions and 
since there is no evidence on the record connecting his 
constricted visual fields to any of those actions, the rules 
governing those kinds of actions will not be addressed here.  

As relevant here, compensation benefits may be awarded for a 
"qualifying additional disability."  38 U.S.C.A. § 1151(a).  
The additional disability qualifies for compensation if the 
disability is not the result of the Veteran's willful 
misconduct and was caused by hospital care or medical 
treatment provided under the laws administered by VA.  
38 U.S.C.A. § 1151(a)(1).  In order to constitute a 
"qualifying additional disability," the proximate cause of 
the additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care or treatment or (2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B).  

In determining whether a Veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical 
treatment upon which the claim is based to the Veteran's 
condition after such care of treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical treatment resulted in the 
Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1); cf. Loving v. Nicholson, 19 Vet. App. 96, 100 
(2005) (section 1151 claim denied; although the Veteran 
sustained an injury during the course of an examination, that 
injury was coincidental to the examination and was not caused 
by it).    

As discussed below, this record establishes that the 
Veteran's constricted VF condition was not caused by Lithium 
or his various episodes of Lithium toxicity.  As a result, it 
is not necessary here to determine whether the Veteran's 
constricted VF condition is an "additional disability" 
within the meaning of 38 U.S.C.A. § 1151, or whether there 
was any fault on the part of VA physicians in prescribing 
Lithium.  Since the toxic levels of Lithium did not actually 
cause the condition at issue-constricted visual fields-
compensation under 38 U.S.C.A. § 1151 is not warranted.  

The record contains conflicting evidence as to whether toxic 
levels of Lithium caused the Veteran's VF condition.  Two 
physicians have concluded that there is no relationship 
between Lithium toxicity and the Veteran's VF condition.  The 
Chief of the Ophthalmology Department for the VA Compensation 
and Pension (C&P) section conducted an examination in 
July 2000.  He performed a literature search on the 
relationship between visual impairment and Lithium toxicity.  
He noted that there can be transient scotomata according to 
the literature provided by the drug manufacturer, but there 
was no evidence in the literature search of permanent visual 
field deficits related to Lithium toxicity.  July 2000 C&P VA 
Ophthalmology Exam.  

Another C&P ophthalmology examination was conducted in 
January 2008.  The examiner reviewed the claims folder and 
examined the Veteran.  He noted that while there was 
documentation of head trauma and seizures, the Veteran 
insisted that his vision loss was due to Lithium toxicity.  
The examiner diagnosed the Veteran with presbyopia and a 
history of constricted visual fields of both eyes without 
etiology.  He conducted an extensive review of the 
ophthalmitic literature and spoke with general 
ophthalmologists, neuro-ophthalmologists, and a neuro-
optometrist.  Based on those sources, the consensus was that 
Lithium toxicity has never been documented to cause 
progressive loss of peripheral vision, even if toxic amounts 
were recorded.  January 2008 C&P VA Ophthalmology  Exam.  

The January 2008 C&P examiner noted that the two ocular 
complications found in the ophthalmitic literature resulting 
from Lithium were nystagmus and papilledema due to 
pseudotumor cerebri.  There had never been documentation of 
nystagmus being present in this Veteran dating back to 1997, 
which is prior to the first episode of Lithium toxicity.  In 
addition, no documented episodes of optic nerve edema were 
ever recorded for the Veteran, and his central vision had 
always measured in the normal range, even as recently as two 
months before the C&P examination.  The examiner stated that 
even if papilledema had occurred (without being documented) 
in the Veteran acutely during an overdose of Lithium, the 
vision and symptoms would resolve with the discontinuance of 
the medication and it would be extremely unlikely that 
permanent vision loss would be present.  January 2008 C&P 
Ophthalmology Exam.  

The Lithium use was stopped in 1998, yet the Veteran claimed 
that his vision had been slowly declining over the next ten 
years.  According to the January 2008 C&P examiner, the fact 
that the Veteran's peripheral vision had seemed to progress 
over the years following the stoppage of Lithium further 
pointed to the possibility of an occult pathologic process.  
The examiner's conclusion was that it was less likely than 
not that the Veteran's vision problems were due to his 
previous Lithium use.  January 2008 C&P Ophthalmology Exam.  

Other examiners have indicated that the etiology of the 
Veteran's visual deficits, to include constricted visual 
fields, is unknown.  See May 2001 VA Ophthalmology Clinic 
Follow-Up Eye Note (previous visual field deficits of unknown 
etiology); February 2001 VA Ophthalmology Clinic Follow-Up 
Eye Note (same); September 2000 VA Ophthalmology Clinic 
Follow-Up Eye Note (same); May 2000 VA Ophthalmology Clinic 
Follow-Up Eye Note (same); April 2000 VA Ophthalmology Clinic 
Follow-Up Eye Note (same).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The January 2008 
C&P Ophthalmology examiner's report reflects a thorough 
review of the Veteran's past treatment and examinations.  He 
not only performed an extensive search of ophthalmitic 
literature himself, but consulted with several other 
specialists, including those with a sub-specialty of neuro-
ophthalmology and neuro-optometrics.  He explicitly addressed 
each of the visual side effects of the medication and not 
only reviewed the Veteran's treatment and examination records 
to determine that those side effects were never documented, 
he pointed out that even if they had existed and not been 
documented, they would have resolved without permanent 
damage.  He explained that the Veteran's description of his 
symptoms does not support his claim.  The facts the C&P 
examiner relied on were consistent with the medical records 
in the claims folder.  His opinion is consistent with the 
nexus opinion of the July 2000 C&P Ophthalmology Examination 
Report and with other examiners who noted the unknown 
etiology of his visual field deficits.  For these reasons, 
the Board assigns great weight to the January 2008 C&P 
Ophthalmology Examination Report and the examiner's 
conclusion that it was less likely than not that the 
Veteran's constricted VF condition was due to his previous 
Lithium use.    

But the record also contains evidence to support the 
Veteran's claim that his constricted VF condition is due to 
Lithium toxicity.  First, the Veteran has asserted that 
because he had no visual field deficits prior to the episodes 
of Lithium toxicity and he has had visual field defects 
afterward, his constricted VF condition is due to Lithium 
toxicity.  

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  A lay person is competent to testify about 
injury or symptomatology where the determinative issue is not 
medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-
406 (1995) (lay statements about a person's own observable 
condition or pain are competent evidence); Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (lay testimony is competent 
when it regards features or symptoms of injury or illness).  
But while the Veteran may be competent to discuss when he had 
vision difficulties, he is not competent to make the medical 
judgment that his constricted VF condition was caused by the 
Lithium toxicity.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  Since he is not 
competent to provide evidence on the medical causation issue, 
the Board assigns no weight at all to the opinion of the 
Veteran as to the cause of his vision problems.  

The claims folder also contains some treatment records in 
which the examiner recorded the Veteran's statements about 
his medical history but that examiner does not go on to make 
an independent determination as to the etiology of the 
Veteran's vision deficit problems.  See July 2007 VA 
Ophthalmology Technician Note (patient's oral history:  
trauma; drug-related overdose.  Lithium toxification);  
June 2007 SSA Report by Dr. Adams (Veteran recounts that he 
took 300 to 600 MG of Lithium daily until 1998 when he 
experienced an adverse reaction to it); January 2006 Same Day 
Primary Care (apparently Veteran has had a problem in the 
past with Lithium toxicity that is a source of great 
consternation to him; assessment of Lithium toxicity:  since 
he is no longer on this medication, will defer to 
psychiatry);  August 2005 Optometry Report (Veteran states he 
has peripheral vision field defects x 1989 that are 
attributed to Lithium overdoses).  The bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Since the medical 
history statements in those treatment records are merely 
additional evidence of the Veteran's lay opinion as to 
causation, the Board assigns them no weight at all. 

Another treatment record contains a statement about the 
indefinite possibility that the Veteran's constricted VF 
condition is related to Lithium toxicity.  A January 2000 VA 
Ophthalmology examiner noted that the Veteran's visual field 
defects may be secondary to a history of head trauma from 
seizures or possibly from previous Lithium toxicity.  Due to 
possible neuro-toxic compromise to the visual system, the 
examiner determined that the Veteran's case deserved neuro-
ophthalmological subspecialty follow-up.  See January 2000 VA 
Ophthalmology Clinic Follow-Up Eye Note.  

That report was made by a medical professional, so the 
opinion is competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions).  But by using the  modal auxiliary 
verbs "may" and the term "possibly" in giving a 
professional opinion, and by not explaining the reasoning 
underlying the conclusion, the opinion merely communicates 
that a causal connection has not been ruled out, not that the 
connection is definite or that a relationship is probable.  
Bloom v. West, 12 Vet. App. 185, 186-187 (1999) (the 
physician's opinion, without any supporting rationale, that 
the Veteran's time as a prisoner of war could have 
precipitated the initial development of his fatal lung 
condition is too speculative to provide the degree of 
certainty required for a nexus opinion).  Since the statement 
is too indefinite to be considered a medical opinion that it 
is at least as likely as not that Lithium toxicity caused the 
Veteran's constricted VF condition, it is not very probative 
with respect to the matter at issue and the Board assigns it 
very little weight. 

There are a few other statements by medical professionals 
that support the Veteran's claim.  In BRC Low Vision 
Evaluations of May 2007, November 2007 and April 2008, Dr. 
Lee recorded the Veteran's oral history that his defects were 
probably secondary to Lithium toxicity.  She conducted an 
examination using special techniques and lighting that 
produce data that are not appropriately used for rating 
purposes.  In the assessment portion of her report, she 
determined that his visual defects were probably secondary to 
Lithium toxicity and that he should continue follow-up care 
with the Eye Clinic.  She noted that he had a history of head 
trauma from seizures but that the Veteran said the seizures 
were from the medication.  Finally, she determined that his 
legal blindness was due to severe visual field loss and  
noted that special glasses had been dispensed to the Veteran.  
Unlike the use of modal auxiliary verbs that convey only an 
indefinite possibility, Dr. Lee's use of the modifier 
"probably" indicates that the result is more likely than 
not.  But Dr. Lee did not provide a rationale for her opinion 
or refer to any clinical data in reporting her assessment.  
May 2007 VA BRC Low Vision Evaluation; November 2007 VA BRC 
Low Vision Evaluation; April 2008 VA BRC Low Vision 
Evaluation.  

Indeed, the language in her report is remarkably similar to 
other VA ophthalmology reports.  For example, in a June 2007 
VA Ophthalmology note, the Veteran reported that his history 
of vision field loss is secondary to Lithium toxicity.  An 
examination was conducted.  The examiner's assessment noted 
that the Veteran's visual field defects probably were 
secondary to Lithium toxicity, which was stable and that the 
Veteran meet the visual field standards of legal blindness.  
June 2007 Eye Consult.  The report the following month was 
almost exactly the same.  July 2007 VA Ophthalmology Note.  
See also April 2007 Care Coordination Home Telehealth 
Evaluation Treatment Plan (ophthalmologist indicated visual 
field defects probably secondary to Lithium toxicity which 
was stable; no reasons were given); October 2006 VA 
Ophthalmology Note (same); August 2006 VA Ophthalmology Note 
(same).  

In a June 2007 Visual Evaluation Report, Dr. Kohn diagnosed 
the Veteran with toxic Lithium, tunnel blindness.  In the 
section of his report for etiology and history, he noted 
Lithium toxicity for both eyes.  Dr. Kohn's examination notes 
contain visual acuity results, descriptions of the internal 
and external appearance of both eyes, and peripheral vision 
data.  But he provided no explanation at all for his 
conclusion that the etiology of the Veteran's tunnel 
blindness was toxic Lithium.  June 2007 Visual Evaluation 
Report by Dr. Kohn.  

Those statements were made by medical professionals, so they 
constitute competent medical evidence.  But a medical opinion 
that provides no rationale does not provide the degree of 
medical certainty needed to support a claim.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The various examiners cited to 
no medical literature to support their causation opinion.  
Indeed, there is no indication that any research had been 
undertaken before the opinions were written.  They did not 
explain how or why the Lithium toxicity caused the particular 
vision problems.  And while clinical evidence is recorded in 
their reports, they do not point to any of that evidence to 
support their bare conclusions.  Since the June 2007 opinion 
of Doctor Kohn and the various VA medical professionals 
constitute competent medical evidence that Lithium toxicity 
caused his vision deficits to include constricted visual 
fields, the Board assigns probative value to the reports.  
But because the rationale behind those reports is not given, 
the weight assigned to those reports is very small.  

The Veteran also relies on two October 2007 opinions to 
support his claim.  The memorandum from a VA social worker 
stated that the Veteran's mental health issues and visual 
loss were the prime areas of functional loss in which the 
Care Coordination Home Telehealth Program assists with 
monitoring and coordinating care.  The letter from his VA 
primary care physician stated that he has a total and 
permanent disability as indicated in his medical records, 
including blindness, arthritides, and seizure disorders.  
While each of those medical professionals is competent to 
provide a nexus opinion, neither of them did so in the 
documents submitted for the record.  Since they are silent as 
to the relationship of the Veteran's visual deficits to 
Lithium toxicity, they are assigned no weight.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Although there is conflicting evidence in the 
record as to the cause of the Veteran's current vision 
problems, when the relative weight of the evidence is 
considered, there is no approximate balance of positive and 
negative evidence.  The evidence against the claim is much 
greater than that in favor, and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  


ORDER

New and material evidence has been received, and the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
visual deficit to include constricted visual fields is 
reopened.  To this extent, the appeal is granted.   

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
visual deficit to include constricted visual fields is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


